DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I: Claims 13-20 in the reply filed on 04/09/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040096709 (hereinafter referred to as Darling, already of record).
Darling discloses a fuel cell system (10) comprising: a fuel cell module that comprises a first and second electrical supply terminal to which an electrical output voltage is applied during operation of the fuel cell module and which is configured to be coupled to an electrical load (paragraphs [0028-37] and Figures 1 and 3); an air supply device (16) which comprises an air compressor (paragraphs [0013] and [0029]) that is connected to the fuel cell module for supplying an adjustable amount of air to the fuel cell module as one of the reaction substances, a control device (18) which is connected to the at least one fuel cell module and to the air supply device for controlling an output power of the at least one fuel cell module at the first and second electrical supply terminal and for adjusting the amount of air supplied by the air supply device (paragraphs [0029]), wherein the control device is designed to detect a load requirement of the load and to adjust and monitor the amount of air supplied by the air supply device on the basis of the detected load requirement, guided by the air ratio, according to a particular air ratio between 1.4 and 2, in order to control the output power of the at least one fuel cell module on the basis of the detected load requirement (paragraphs [0014-18], [0029], [0035] and [0037]), wherein an air ratio-output voltage characteristic is stored in the control device (see Figure 3) and the control device is designed to adjust the output voltage of the at least one fuel cell module, guided by the air ratio, according to the air ratio-output voltage characteristic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722